The Supreme Court held, the communication not a privileged one, and that an action was sustainable for such an abuse of the right of petition. The Court of Errors reversed the decision; the court held, that no action will lie for charges against a public officer, contained in a petition to the appointing power praying his removal from office, although the words used in the petition are false, and actionable in themselves, without proving express malice ; or that the petition was actually malicious and groundless, and presented merely to injure the plaintiff's character.
£0= It would seem necessary, therefore, in a declaration for such a libel, to aver express malice, and the groundlessness of the charges, and that they were presented merely to injure the plaintiff’s character.
The reporter adds a semble to this case, which does not appear to be authorized by any thing in the decision as reported ; as follows:
“ It seems, that where a person addresses a complaint to persons competent to redress the grievance complained of, no action will lie, whether his statement be true or false, or his motives innocent or malicious.”